El Juez Asociado Sr. MacLeary,
emitió la opinión del tribunal.
Este caso se inició en la Sección Segunda de la Corte de Distrito de San Juan, donde fné presentada una acusación el día 13 de octubre del pasado año, imputando a Martín Peña, que es el acusado en esta causa, la comisión de un delito de acometimiento con intención de cometer homicidio. Se alega en dicha acusación que hacia el día 2 de enero de 1911 el acusado, dentro de la jurisdicción de dicha corte, ilegal, voluntaria y maliciosamente acometió a José Berdejo con *905intención de matarle, cansándole seis heridas en sn cuerpo con un cuchillo.
31 juicio de esta causa se celebró ante un jurado el día '22 de enero último, emitiendo dicho jurado un veredicto de culpabilidad por el delito de acometimiento y agresión con circunstancias agravantes. De conformidad con este vere-dicto el acusado fué declarado culpable de dicho delito y condenado en 23 de dicho mes a sufrir un año de cárcel y al pago de las costas.
A su debido tiempo interpuso-recurso de apelación para ante esta corte y aparece en los autos una exposición del caso que comprende la prueba que fué presentada durante el juicio. El apelante no presentó brief alguno pero estuvo representado por abogado durante la vista de esta apelación. Esta práctica de asistir a la vista el abogado sin presentar un alegato no se recomienda. El Fiscal presenta un informe escrito sobre el caso en el que está conforme con que la sen-tencia se revoque y desestime la acusación por virtud de la alegación de haber estado expuesto el acusado anteriormente por el mismo delito.
Aparece de los autos que al darse lectura de la acusación a dicho acusado en 6 de noviembre de 1911, éste hizo solamente la alegación de no culpable, pero en la exposición del caso consta que durante el juicio después de haber sido jura-mentado el jurado y leída la acusación, formuló el acusado otra alegación — lo que tenía derecho a hacer entonces con el permiso de la corte que la admitió — que “había sido anterior-mente absuelto del delito que se le imputó en la acusación en un juicio que tuvo lugar ante la Corte Municipal de San Juan, y por consiguiente había estado ya una vez expuesto por el mismo delito, que es el mismo que se determina en la acusación que ha sido presentada contra él,” y en apoyo de esta alegación ofreció y fué admitida por la corte, una copia certificada de la sentencia absolutoria dictada por la Corte Municipal de San Juan en un caso de acometimiento y agre-*906sión contra José Berdejo y Martín Peña, permitiéndosele al Fiscal que también presentara como prueba una copia cer-tificada de 1a, denuncia presentada en el mismo caso.
Después que dicha alegación fué debidamente discutida y considerada, la corte sentenciadora desestimó la referida, moción según había sido presentada. Parece que la alega-ción presentada, debido a haber estado el acusado anterior-mente expuesto por el mismo delito, fué erróneamente-considerada como una excepción previa o por una excepción perentoria como suele llamarse generalmente. Besulta. además, que las cortes sentenciadoras incurren al parecer en tal error con más o menos frecuencia, debido a la mala tra-ducción del artículo 169 del Código de Enjuiciamiento-Criminal.
El estatuto en inglés, que es el original, se expresa corno-sigue :

“When the defendant is, convicted or acquitted, or has teen once \placed in jeopardy upon an information, the conviction, acquittalr or jeopardy is a tar to another information for the offense charged in the former, or for an attempt to commit the same, or for an offense necessarily included therein, of which he might have teen convicted under that information.”

La traducción en español es como sigue:
“Si el acusado hubiere sido convicto o absuelto de una acusación,, o estado en peligro alguna vez por la misma, tal convicción, absolu-ción o peligro constituirá excepción perentoria a la nueva acusación por el delito imputado en la anterior, o por tentativa de cometerlo, o por cualquier delito necesariamente comprendido en la misma de que hubiera podido ser convicto en virtud de dicha acusación anterior.’
Comparando ambos estatutos se verá que la palabra “bar” ha sido traducida por “excepción perentoria” en la versión española. La palabra “bar” no significa “excepción peren-toria” sino “obstáculo” o “impedimento.” El texto español debe leer como sigue: “tal convicción, absolución o peligro *907constituirá impedimento a una nueva acusación” o “impe-dirá la presentación de nueva acusación.”
Habiendo el acusado presentado en la corte inferior su alegación de haber estado expuesto anteriormente por el mismo delito a su debido tiempo y en forma adecuada, era el deber de dicha corte someter la cuestión a la consideración del jurado para que fuera tomada en consideración en su veredicto.
Se probó por la evidencia que fué presentada en el juicio a. presencia del jurado, que el apelante había sido absuelto del mismo delito en el caso anterior por la Corte Municipal de San Juan, de cuyo delito fué declarado culpable en la corte de distrito en una denuncia que contra él se presentó por el delito de acometimiento y agresión. Desde luego, que su alegación de haber estado expuesto anteriormente por el mismo delito y la prueba de su -absolución, impedía que se dictara contra él una sentencia condenatoria por el delito de acometimiento y agresión como se dictó en el presente casó.
Ha quedado bien establecido por la uniforme corriente de autoridades que cuando se imputa a una persona un delito-que comprende otro de grado menor, y se celebra un juicio en debida forma y declara culpable a dicha persona solamente de la comisión del delito de grado, menor, el veredicto viene a hacer las veces de una absolución por el delito imputado y no puede el acusado ser nuevamente juzgado por ese delito-aun en el caso de que se conceda un nuevo juicio mediante solicitud del referido acusado; y examinando nuestros propios estatutos encontramos que el delito de acometimiento con arma mortífera está necesariamente comprendido en el de acometimiento con intención de cometer homicidio, y en una. denuncia o acusación en que se impute la comisión del delito mayor con arma mortífera puede declararse culpable al acusado del delito menor. (People v. Gordon, 99 Cal., 228) Por consiguiente, desde luego que el delito de acometimientoy agresión con circunstancias agravantes del cual fué de-*908clarado culpable el acusado, estaba debidamente comprendido en el delito de acometimiento con intención de cometer homi-cidio que se le imputó en la acusación, y pudo justamente declarársele culpable del delito menor, aun cuando no hu-biera formulado su alegación. Por tanto, habiendo sido el acusado absuelto anteriormente en la corte municipal por el mismo delito, no debió habérsele declarado culpable de dicho delito en la corte de distrito después que hizo su alegación ante la corte de haber sido ya expuesto por dicho delito.
Por las razones expresadas la sentencia dictada por la corte inferior debe revocarse y desestimarse la acusación.

jRevocada.

Jueces concurrentes: Sres. Presidente Hernández y Aso-ciados Wolf, del Toro y Aldrey.